Citation Nr: 1206724	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's service-connected disabilities are shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 
	
The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran is service connected for prostate cancer, evaluated as 60 percent disabling; coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; residuals of a fracture of the nose, evaluated as 0 percent disabling; scar, scalp, evaluated as 0 percent disabling; hypertension, evaluated as 0 percent disabling; hearing loss, evaluated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  The Veteran's overall disability rating is 80 percent, and as such, he meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has been awarded Social Security Disability benefits, effective January 1, 2005.  These benefits were based on the Veteran's diabetes mellitus and coronary arterial disease-two disabilities for which service connection is in effect.

In a March 2006 VA heart examination report, the examiner commented that the Veteran fatigued easily, but he was able to walk at the mall about two miles a day.  The Veteran was unable to garden, but he enjoyed golfing.  The examiner observed that the Veteran was in receipt of SSD benefits and was independent for all of his activities of daily living.

A June 2007 VA examiner commented that the Veteran was a golfer, fisherman, and a boatman.  It was noted that the Veteran performed volunteer work.

In the Veteran's September 2007 Notice of Disagreement, he clarified that he only performed volunteer work one day a week.  He also indicated that he was not an avid boatman, golfer, or fisherman, as his prostate condition required him to go to the bathroom quite frequently.  The Board notes that the current disability evaluation of 60 percent for the Veteran's prostate cancer was awarded based on the Veteran's need to absorbent materials which must be changed more than four times per day.

A September 2007 letter from D.M.S., M.D., reflects that the Veteran had many medical conditions including cancer prostate, severe two vessel coronary artery disease, diabetes, hypertension, and ulcerative colitis.  Dr. S. mentioned that he had treated the Veteran for more than 20 years.  He opined that within a reasonable degree of medical certainty, the Veteran's disabilities would continue throughout his life.  He stated that the Veteran was not a candidate for gainful employment and never will be one.

The Veteran has asserted that he cannot work because of his service-connected disabilities, and the Board finds that the preponderance of the evidence overall supports the Veteran's contentions.  Essentially, the evidence shows that the Veteran's service connected disabilities alone render him unable to obtain and maintain any form of employment.  In this matter, the Board finds the Social Security Disability records and September 2007 letter from Dr. S. persuasive, as they were detailed and supported by examination results recounted in the records.

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the evidence shows that his service-connected disabilities have prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


